DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not found persuasive.
Applicant argues on page 6 that claims 24 and 30 is clarified to indicate the base of the upper container being above and in direct physical contact with the elevationally outermost surface of the lower conductive container.  It is indicated that support can be count in at least fig. 20.  Applicant expresses this feature is not disclosed in Takahashi, Zhao, nor Lim.
Examiner respectfully disagrees.  From the support supplied by the Applicant, the above claim limitation appears to claim the horizontal portion of the upper container 62/62a is in direct physical contact with sidewall portions of lower container 40/40a at elevational outermost surface 95 as shown in fig. 20.  As can be seen from fig. 3 of Zhao, the same exact structure is shown and meets each and every limitation recited above.
From the arguments that there are intervening elements 122, 124, 126, 128, 130, 132 between two conductive containers this is not found persuasive since the elements cited are components from the ferroelectric capacitor.  The rejection does not bodily incorporate the ferroelectric capacitor but rather incorporates the contact structures provided by Zhao, such as those which make connections to the transistors 106, for the contact structures of Takahashi.
The rejection is being maintained and has been updated to incorporate the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US PGPub 2016/0240476; hereinafter “Takahashi”) in view of Zhao et al. (US PGPub 2004/0203176; hereinafter “Zhao”) and Lim et al. (US PGPub 2016/0163732; hereinafter “Lim”).
Re claim 24: Takahashi teaches (e.g. figs. 1, 4, and 15A) a memory circuitry comprising a vertical string of memory cells (region of memory film 50 adjacent electrically conductive layer 46; e.g. paragraph 133; hereinafter “MC”) and a conductive via (8A), comprising: a first region (100) of vertically-alternating tiers of insulative material (32) and control gate material (46); a second region (200) of vertically-alternating tiers of different composition insulating materials (dielectric material portion 64 may be formed from stack 32, 42; e.g. paragraph 78) disposed laterally of the first region (100); a channel pillar (601L; e.g. paragraph 63) in the first region (100) extending elevationally through the vertically-alternating tiers (32, 42) that are in the first region (100); tunnel insulator, charge storage material, and control gate blocking insulator (memory film 50; e.g. paragraph 133) between the channel pillar (601L) and the control gate material (46) of individual of the tiers of the control gate material (46) that are in the first region (100); and a conductive via (8A) in the second region (200) extending elevationally through the vertically-alternating tiers (64 which are made up of 32, 42) that are in the second region (200).
Takahashi is silent as to explicitly teaching the conductive via comprising vertically-stacked conductive containers within the alternating tiers of the different composition insulating materials that are in the second region, the vertically-stacked conductive containers individually having opposing sidewalls and a base extending therebetween in a vertical cross-section, the vertically-stacked conductive containers individually having conductive fill material therein, the base of an upper of the vertically-stacked conductive containers being above and in direct physical contact with an elevationally outermost surface of a lower of the vertically-stacked conductive containers, the conductive via having a maximum width in the vertical cross-section that is wider than maximum combined width of the channel pillar, the tunnel insulator, the charge storage material, and the control gate blocking insulator in the vertical cross-section; the channel pillar, the tunnel insulator, the charge-storage material, the control gate blocking insulator, and the opposing sidewalls of the upper of the vertically-stacked containers each having planar top surfaces and that are collectively coplanar.
Zhao teaches (e.g. fig. 3) the conductive via (barriers 116, 138, 148 and metal fill 114, 136, 150; e.g. paragraphs 45 and 49) comprising vertically-stacked conductive containers (116, 138, 148) within the alternating tiers (112, 134, 160 of Zhao which would correspond to 64 of Takahashi) of the different composition insulating materials that are in the second region (200 of Takahashi), the vertically-stacked conductive containers (116, 138, 148) individually having opposing sidewalls (sides of 116, 138, 148) and a base (base bottom portion of liner barriers 116, 138, 148; e.g. paragraph 49; hereinafter “B”) extending therebetween in a vertical cross-section, the vertically-stacked conductive containers (116, 138, 148) individually having conductive fill material (114, 136, 150) therein, the base (base B of 116, 138, 148) of an upper (B of 138) of the vertically-stacked conductive containers (116, 138) being above and in direct physical contact (as can be seen from fig. 3, each container has a base, and if there is a container under the container of focus, the upper container base is in direct physical contact with the outermost surfaces of the lower container; much like the structure shown in fig. 20 of the instant application) with an elevationally outermost surface of a lower (B of 116) of the conductive containers (116).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the barrier layers as taught by Zhao in the device of Takahashi in order to have the predictable result of using barrier liners known to prolong device life by preventing damage to the interconnects by the use of barrier layers.
Takahashi in view of Zhao is silent as to explicitly teaching the conductive via having a maximum width in the vertical cross-section that is wider than maximum combined width of the channel pillar, the tunnel insulator, the charge storage material, and the control gate blocking insulator in the vertical cross-section; the channel pillar, the tunnel insulator, the charge-storage material, the control gate blocking insulator, and the opposing sidewalls of the upper of the vertically-stacked containers each having planar top surfaces and that are collectively coplanar
Lim teaches (e.g. figs. 4B, 5B, 3B) the ability to vary the height of the cell vertical structures CV with respect to the cell body lower contact structure 53’’, where 53’’ can have a greater (fig. 3B), smaller (fig. 5B) or the same (fig. 4B) height as CV, and further teaches the conductive via (cell body lower contact structure 53’’; e.g. paragraph 118) having a maximum width in the vertical cross-section that is wider (53’’ is wider than channel 28 and memory film 27; e.g. paragraphs 163, 164) than maximum combined width of the channel pillar (cell vertical structure CV has semiconductor channel material 28; e.g. paragraphs 162, 163), the tunnel insulator (tunnel oxide layer; e.g. paragraph 214; hereinafter “TI”), the charge storage material (data storage layer; e.g. paragraph 214; hereinafter “CSL”), and the control gate blocking insulator (blocking dielectric; e.g. paragraph 102; hereinafter “GBI”) in the vertical cross-section; the channel pillar (28), the tunnel insulator (TI), the charge-storage material (CSL), the control gate blocking insulator (GBI), and the opposing sidewalls of the upper of the vertically-stacked containers (116, 138, 148 of Zhao) each having planar top surfaces and that are collectively coplanar (top surface of CV and 53’’ as shown in fig. 5B are coplanar).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the source line contact width being wider than the channel and memory film as taught by Lim in the device of Takahashi in view of Zhao in order to have the predictable result of using source line dimension such that it is capable of ensuring sufficient electrons can be provided to the plural channels such that memory cells can be appropriately programmed.  Further it would have been obvious for the upper surface of the above cited elements to be coplanar as taught by Lim since Lim teaches that they can be the same height or different heights with respect to each other since their heights do not impart special or unexpected results, therefore it would have been prima facie obvious to make them the same height since it is one possibility out of three finite options.
Re claim 25: Takahashi in view of Zhao teaches the memory circuitry wherein the opposing sidewalls (sidewalls of 116, 138, 148 of Zhao) and base (base of 116, 138, 148 of Zhao) of each of the respective individual vertically-stacked conductive containers (116, 138, 148 of Zhao) are homogenous.
Re claim 26: Takahashi in view of Zhao teaches the memory circuitry wherein the opposing sidewalls (sidewalls of 116, 138, 148 of Zhao) and base (base of 116, 138, 148 of Zhao) of each of the respective individual vertically-stacked conductive containers (116, 138, 148 of Zhao) comprise two different composition conductive materials that are directly against one another (barrier 116 may be a stack of Ti, TiN, TaSiN, TaN, TiSiN or a stack thereof; e.g. paragraph 45).
Re claim 31: Takahashi teaches (e.g. figs. 1, 4, and 15A) a memory circuitry comprising a vertical string of memory cells (region of memory film 50 adjacent electrically conductive layer 46; e.g. paragraph 133; hereinafter “MC”) and a conductive via (8A), comprising: a first region (100) of vertically-alternating tiers of insulative material (32) and control gate material (46); a second region (200) of vertically-alternating tiers of different composition insulating materials (dielectric material portion 64 may be formed from stack 32, 42; e.g. paragraph 78) laterally of the first region (100); a channel pillar (601L; e.g. paragraph 63) in the first region (100) extending elevationally through the vertically-alternating tiers (32, 42) that are in the first region (100); tunnel insulator, charge storage material, and control gate blocking insulator (memory film 50; e.g. paragraph 133) between the channel pillar (601L) and the control gate material (46) of individual of the tiers of the control gate material (46) that are in the first region (100); and a conductive via (8A) in the second region (200) extending elevationally through the vertically-alternating tiers (64 which are made up of 32, 42) that are in the second region (200).
Takahashi is silent as to explicitly teaching the conductive via comprising vertically-stacked conductive containers within the alternating tiers of the different composition insulating materials that are in the second region, the vertically-stacked conductive containers individually having opposing sidewalls and a base extending therebetween in a vertical cross-section, the vertically-stacked conductive containers individually having conductive fill material therein, the base of an upper of the vertically-stacked conductive containers being above and in direct physical contact with an elevationally outermost surface of a lower of the vertically-stacked conductive containers; the channel pillar, the tunnel insulator, the charge-storage material, the control gate blocking insulator, and the opposing sidewalls of the upper of the vertically-stacked containers each having planar top surfaces and that are collectively coplanar.
Zhao teaches (e.g. fig. 3) the conductive via (barriers 116, 138, 148 and metal fill 114, 136, 150; e.g. paragraphs 45 and 49) comprising vertically-stacked conductive containers (116, 138, 148) within the alternating tiers (112, 134, 160 of Zhao which would correspond to 64 of Takahashi) of the different composition insulating materials that are in the second region (200 of Takahashi), the vertically-stacked conductive containers (116, 138, 148) individually having opposing sidewalls (sides of 116, 138, 148) and a base (base bottom portion of liner barriers 116, 138, 148; e.g. paragraph 49 hereinafter “B”) extending therebetween in a vertical cross-section, the vertically-stacked conductive containers (116, 138, 148) individually having conductive fill material (114, 136, 150) therein, the base (base B of 116, 138, 148) of an upper (B of 138) of the vertically-stacked conductive containers (116, 138) being above and in direct physical contact (as can be seen from fig. 3, each container has a base, and if there is a container under the container of focus, the upper container base is in direct physical contact with the outermost surfaces of the lower container; much like the structure shown in fig. 20 of the instant application) with an elevationally outermost surface of a lower (B of 116) of the conductive containers (116).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the barrier layers as taught by Zhao in the device of Takahashi in order to have the predictable result of using barrier liners known to prolong device life by preventing damage to the interconnects by the use of barrier layers.
Takahashi in view of Zhao is silent as to explicitly teaching the channel pillar, the tunnel insulator, the charge-storage material, the control gate blocking insulator, and the opposing sidewalls of the upper of the vertically-stacked containers each having planar top surfaces and that are collectively coplanar
Lim teaches (e.g. figs. 4B, 5B, 3B) the ability to vary the height of the cell vertical structures CV with respect to the cell body lower contact structure 53’’, where 53’’ can have a greater (fig. 3B), smaller (fig. 5B) or the same (fig. 4B) height as CV, and further teaches the channel pillar (cell vertical structure CV has semiconductor channel material 28; e.g. paragraphs 162, 163), the tunnel insulator (tunnel oxide layer; e.g. paragraph 214; hereinafter “TI”), the charge-storage material (data storage layer; e.g. paragraph 214; hereinafter “CSL”), the control gate blocking insulator (blocking dielectric; e.g. paragraph 102; hereinafter “GBI”), and the opposing sidewalls of the upper of the vertically-stacked containers (116, 138, 148 of Zhao) each having planar top surfaces and that are collectively coplanar (top surface of CV and 53’’ as shown in fig. 5B are coplanar).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the source line contact being coplanar with the channel and memory film as taught by Lim in the device of Takahashi in view of Zhao in order to have the predictable result of a more uniform surface for forming upper contact structures rather than having to deposit upper contact structures with differing heights (elements 91 and 88 of Takahashi) which would have a deposition process with more waste from having to fill a deeper hole in one region.  Further, it would have been prima facie obvious to make them the same height since it is one possibility out of three finite options.
Re claim 32: Takahashi in view of Zhao teaches the memory circuitry wherein the opposing sidewalls (sidewalls of 116, 138, 148 of Zhao) and base (base of 116, 138, 148 of Zhao) of each of the respective individual vertically-stacked conductive containers (116, 138, 148 of Zhao) are homogenous.
Re claim 33: Takahashi in view of Zhao teaches the memory circuitry wherein the opposing sidewalls (sidewalls of 116, 138, 148 of Zhao) and base (base of 116, 138, 148 of Zhao) of each of the respective individual vertically-stacked conductive containers (116, 138, 148 of Zhao) comprise two different composition conductive materials that are directly against one another (barrier 116 may be a stack of Ti, TiN, TaSiN, TaN, TiSiN or a stack thereof; e.g. paragraph 45).

Claims 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Zhao and Lim, as applied to claims 24 and 31, respectively, above, and further in view of Pachamuthu et al. (US PGPub 2015/0076585; hereinafter “Pachamuthu”).
Re claims 30 and 34: Takahashi in view of Zhao and Lim teaches substantially the entire structure as recited of claims 24 and 34 except explicitly teaching the memory circuitry wherein the channel pillar is hollow having a central core radially there-within that comprises dielectric material, the dielectric material having a planar top surface that is coplanar with the planar top surfaces of the channel pillar, the tunnel insulator, the charge-storage material, the control gate blocking insulator, and the opposing sidewalls of the upper of the vertically-stacked containers.
Pachamuthu teaches (e.g. fig. 1A, 1B) the memory circuitry wherein the channel pillar (channel pillar shown in fig. 1A, 1B) is hollow having a central core radially there-within that comprises dielectric material (insulating fill 2; e.g. paragraph 20), the dielectric material (2) having a planar top surface that is coplanar with the planar top surfaces of the channel pillar (semiconductor channel 1; e.g. paragraph 17), the tunnel insulator (tunnel insulator 11; e.g. paragraph 24), the charge-storage material (storage insulator 9; e.g. paragraph 23), the control gate blocking insulator (blocking insulator 7; e.g. paragraph 22), and the opposing sidewalls of the upper of the vertically-stacked containers (sidewalls of 116, 138, 148 of Zhao).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the vertical channel structure as taught by Pachamuthu in the device of Takahashi in view of Zhao and Lim in order to have the predictable result of using a known channel structure which would not require additional steps to implant a doped region in the upper area and simplify manufacture.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822